Citation Nr: 1338721	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee that declined to reopen the claim of entitlement to service connection for a back condition.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in November 2012.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they contain the transcript of the November 2012 Board hearing.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2001 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.

2.  The evidence received since the July 2001 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2001 Board decision denying entitlement to service connection for a low back disorder is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Given the fact that the Board is reopening the claim of entitlement to service connection for a back disorder and remanding the reopened claim for further development, it is not necessary to review at this time whether VA has fully complied with the VCAA, as the purpose of the remand will be to comply with the VCAA.

Analysis

The Veteran seeks entitlement to service connection for a back disorder.  He contends that he injured his back early in his service, and then further strained his back in an automobile accident later in his service.  He has stated that his back has continuously bothered him since that time.

The record reflects that the Veteran was first denied entitlement to service connection for a back condition in a July 1999 rating decision.  The evidence that was of record at the time of the July 1999 rating decision consisted primarily of the Veteran's service treatment records and post-service private treatment records.  The Veteran's service treatment records showed that in July 1962 he was treated for a pulled muscle in his back and in February 1963 he reported being in an automobile accident and experiencing right shoulder pain.  X-rays of the bilateral shoulders were negative for findings of fracture or dislocation.  

The Veteran's private treatment records showed numerous complaints and treatment for back pain.  The Veteran initially began receiving treatment for his back after a September 1983 slip and fall at work, and he again reported reinjuring his back at work in March 1992.  The private treatment records reflect diagnoses of degenerative disc disease of the lumbar spine, bulging disc syndrome, and lumbar strain.

The Veteran submitted a notice of disagreement in August 1999, and in March 2000 he perfected an appeal of this decision to the Board.  The Board issued a decision in July 2001 denying the claim of entitlement to a low back disorder because a chronic back injury was not shown during service and the preponderance of the evidence established that the Veteran's low back disability was the result of post-service work-related injuries.  The decision was not appealed.

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the July 2001 Board decision.  

Here, additional evidence has been associated with the claims file since the July 2001 Board decision that pertains to the Veteran's back disorder and its possible relationship to service.  A November 2010 evaluation from a private physician indicates that the Veteran has a current diagnosis of lumbago.  The examiner stated that the Veteran had shown him "evidence that he has had an injury while in the military," and he found it "possible that this injury could have led to the continuing problems with his back."  The Veteran's VA treatment records also show that he has been receiving continuing treatment for back problems.  In a November 2010 treatment note pertaining to back pain treatment, the VA treating physician indicated that he had reviewed the private physician's report and that he agreed that the back injury "probably occurred" during service.

At the time of the Board's July 2001 denial, there was no competent medical evidence of record indicating a nexus between the Veteran's current back disorder and any injury in service, a crucial element necessary to support a claim of entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since that time, the record now includes medical evidence that the Veteran's back disorder may have first began due to an injury during his service.  Although the new medical opinions of record are not sufficient to allow for the adjudication of the claim of entitlement to service connection at this time, as they do not contain adequate rationale nor were they based on a review of the Veteran's entire medical record, they do raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.).

As facts in the additional evidence submitted since July 2001 relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, the evidence is found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As discussed above, the Veteran's private physician and VA treating physician have indicated in treatment records that the Veteran's current back disability may have had its onset during his active duty service.  Based on these statements, the current claim has been reopened for further development.  There are, however, currently no medical opinions of records which are based on full consideration of the Veteran's medical record or which contain an adequate rationale regarding the relationship between his current disability and service.  Under these circumstances, the Board finds that VA examination of the Veteran is needed to obtain an adequate medical report and opinion.

Additionally, the record indicates that the Veteran has received treatment for back pain at the Mountain Home/Johnson City VA Medical Center in Mountain Home, Tennessee.  The case file currently contains records dated up to November 2010.   Any outstanding, pertinent VA treatment records dated since November 2010 should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the Mountain Home/Johnson City VA Medical Center and affiliated facilities all records and test results relating to back treatment since November 2010.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his current back disorder.

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide a diagnosis and opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current back disability was incurred in or aggravated by active service, to include the Veteran's report of a back pulled muscle in July 1962 and the automobile accident in February 1963.  The examiner is also asked to discuss the Veteran's 1983 and 1992 at work back injuries and whether the medical evidence of record indicates that these injuries may have aggravated an earlier injury incurred in service.  The examiner must provide reasons and bases for any opinion offered.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.  If the examiner is unable to address any inquiry sought above, then he or she must explain why.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  After completing the requested actions, the RO/AMC should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remain denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


